ORDER
PER CURIAM.
The driver, Joseph Miles, appeals from the trial court’s judgment upholding the Director of Revenue’s ten-year denial of his driving privileges under section 302.060(9) RSMo.2000. The trial court’s judgment is supported by substantial evidence and is not against the weight of the evidence. An opinion would have no prec-edential value. The parties have been provided with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed. Rule 84.16(b).